Citation Nr: 9910496	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-23 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
based on a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to December 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issues on the title page has been rephrased to comply 
with the U.S. Court of Appeals for Veterans Claims (Court) 
recent holding that there is a distinction between an appeal 
of an original rating award and a claim for an increased 
rating.  See Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's PTSD caused no more than considerable 
social and industrial impairment prior to November 7, 1996.

3.  From November 7, 1996, to February 17, 1997, the 
veteran's PTSD was primarily manifested by nightmares and 
sleep disturbance, flashbacks, intrusive thoughts, 
hypervigilance, social isolation, concentration and memory 
impairment, and irritability.  There is no evidence of 
abnormal thought process, suicidal ideation, obsessional 
rituals, impaired impulse control, spatial disorientation or 
neglect of personal appearance and hygiene and the veteran 
had been married for several years at that time.

4.  Commencing February 17,1997, the veteran's PTSD was 
manifested by total occupational impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(a)(West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.21, 4.130, Diagnostic Code 9411 (1998); 61 Fed. Reg. 52, 
695 (1996)(codified at 38 C.F.R. § 4.132).

2.  The criteria for a rating in excess of 50 percent for 
PTSD were not met prior to February 17, 1997 not been met for 
the period commencing May 1, 1998. 38 U.S.C.A. §§ 1155, 
5107(a)(West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.21, 4.130, Diagnostic Code 9411 (1998).

3.  The criteria for a 100 percent rating for PTSD were met 
effective February, 17, 1997.  38 U.S.C.A. §§ 1155, 
5107(a)(West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.21, 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA treatment records dated from January to June 1996 show 
that the veteran gave a long history of sleep disturbance, 
night sweats, frequent nightmares, depression, recurrent 
intrusive recollections, flashbacks and had developed an 
inordinate fear of the dark.  A March 1996 initial evaluation 
shows that the veteran reported difficulty concentrating and 
an exaggerated startle response.  He was married and was 
employed full time as a railroad conductor.  The examiner 
indicated that he had a restricted range of affect.  March 
and April 1996 evaluations show diagnoses of PTSD.  The March 
1996 evaluation shows a Global Assessment Functioning (GAF) 
score of 35.

The veteran's claim of entitlement to service connection for 
PTSD was received on June 21, 1996.

An October 1996 VA psychiatric examination report shows that 
the veteran reported nightmares almost every night and a 
little sleep disturbance.  He believed that his memory and 
concentration were poor, but were adequate for employment 
purposes.  He had worked as conductor with the railroad since 
1971 and had been fired four times, but had always been 
rehired.  He denied any hallucinations or delusions or 
depression.  Objectively, he had a somewhat flattened affect.  
He was oriented to time, place and person and his judgment 
and insight were assessed as fair.  The examiner noted that 
he was somewhat tense.  The diagnosis was PTSD and his GAF 
score was 65-70.  The examiner noted that the veteran's job 
appeared to be therapeutic for him and found his prognosis to 
be fairly good.

A December 1996 rating decision granted service connection 
for PTSD and assigned an initial rating of 30 percent.

A March 1997 VA discharge summary shows that the veteran was 
admitted February 17, 1997, for treatment of his PTSD and 
major depressive disorder.  He complained of difficulty since 
service with sleep disturbance, intrusive thoughts of events 
in Vietnam and dreams of actual events.  He also indicated 
that he had an increased startle response.  The veteran 
reported having a lot of energy, but "poor" enjoyment or 
interest.  He denied any thoughts of death or suicide but did 
have frequent crying spells.  He tended to focus almost 
exclusively on his work as a railroad conductor.  He 
described his memory and ability to concentrate as poor.  
Although he was initially rather quiet and seemed somewhat 
negative about the possibility of receiving any benefit from 
treatment it was felt that he showed significant improvement 
and was discharged in satisfactory condition to return to 
work.

In a May 1997 letter, the veteran's VA PTSD program 
coordinator and therapist opined that the veteran could not 
return to his current position with the railroad, 
particularly working at night, due to the risk of triggering 
his PTSD symptoms.  A June 1997 letter from the veteran's 
employer advised that they were unable to accommodate his 
restriction requiring daylight work and that his leave of 
absence was extended to six months.  A September 1997 letter 
from the veteran's employer notified him that he met the 
requirements for a disability annuity.

An October 1997 VA psychiatric examination report shows the 
veteran's complaints of nightmares, flashbacks and sleep 
disturbance.  His condition had reportedly worsened, 
particularly after losing his job with the railroad in 
February 1997.  The examiner observed that the veteran had a 
rather flat affect and appeared depressed.  He responded to 
questions in a relevant, logical and goal-directed manner.  
He denied suicidal or homicidal ideas and delusions and 
hallucinations.  He was oriented to time, place and person 
and his recent and remote memory were intact.  His judgment 
was intact and the examiner found he had some degree of 
insight.  The veteran was diagnosed with PTSD which was worse 
more recently with night work intensifying his nightmares, 
flashbacks and poor sleep.  He was assessed with a GAF score 
of 40.  His incapacity was assessed as moderately severe.

The RO increased the veteran's rating for PTSD to 50 percent 
in a November 1997 rating decision.  The increased rating was 
effective to June 21, 1996, the date of the veteran's 
original claim.

During a January 1998 VA hospitalization, the veteran 
reported that he had nightmares of his Vietnam experiences 
almost every night, flashbacks, intrusive daily recollection 
of traumatic events and feelings of isolation and detachment.  
He had an observed increased startle response and felt on 
guard at all times.  He also had a sense of a foreshortened 
future and complained of sleep disturbance, poor 
concentration, anger and self-directed irritability.  At the 
time of his admission, he exhibited poor eye contact.  He had 
no unusual psychomotor movements but appeared anxious.  He 
was oriented in all spheres, but admitted auditory 
hallucinations.  He heard crickets or a chirping sound in the 
background.  He heard voices occasionally calling his name 
and calling him derogatory names.  He denied current suicidal 
ideation.  He lacked insight and was concrete.  He could name 
the current president, but not the two previous presidents 
and was unable to adequately concentrate and spell "world" 
backwards.  He admitted to suspiciousness and paranoia.  His 
judgment and insight were impaired by paranoia and poor 
insight into his psychiatric illness.  His admitting 
diagnosis was chronic severe PTSD, alcohol abuse, panic 
disorder and major depression.  The April 1998 VA discharge 
summary shows the same diagnoses with an opinion that the 
veteran was not employable at that time or in the foreseeable 
future as his PTSD symptoms precluded employment.

In a March 1998 rating decision, the veteran was granted a 
temporary total evaluation pursuant to the provisions of 
38 C.F.R. § 4.29, beginning January 15, 1998, the date he was 
hospitalized.

In April 1998, the veteran submitted an application for 
individual unemployability benefits.  He related that he had 
not worked since February 17, 1997.

During his May 1998 personal hearing, the veteran testified 
that he felt his biggest problem with his PTSD was his 
isolation from people and his family.  He testified that he 
spent time with his wife, but did not see his children or 
grandchildren often.  The veteran stated that he had 
nightmares of Vietnam almost every night.  He got 
approximately four hours of interrupted sleep a night with 
medication.  He received disability retirement in 1997 due 
exclusively to his PTSD symptoms.  The veteran testified that 
he had few friends and no hobbies.

Later that month, the RO granted a 70 percent rating for the 
veteran's PTSD, effective May 1, 1998, and a total rating 
based on unemployability due to service-connected disability.

Analysis

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that he has presented claims that are plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed with respect to these issues and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran is currently assigned a 70 percent evaluation for 
his PTSD.  Where the law or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, in 
Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Veterans Appeals (Court) noted that, where 
compensation is awarded or increased "pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase...shall not be earlier than the effective date of the 
Act or administrative issue."  See 38 U.S.C.A. 
§ 5110(g)(West 1991).  As such, the Court found that this 
rule prevents the application of a later, liberalizing law to 
a claim prior to the effective date of the liberalizing law.

Under the regulations applicable prior to November 7, 1996, a 
50 percent evaluation was assigned for symptomatology that 
resulted in considerable social and industrial impairment.  A 
70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
(1) when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; (2) where there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
(3) where the veteran was demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

Under the general rating formula for mental disorders 
effective as of November 7, 1996, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board finds that the veteran's occupational and social 
impairment, based on criteria prior to November 7, 1996, was 
consistent with a considerable level of impairment as the 
medical evidence shows that while earlier treatment records 
indicate that his disability was severe, his October 1996 VA 
examination shows that his symptoms were no more than mild at 
that time.  This is particularly evidenced by the veteran's 
GAF score of 65-70.  Further, the examiner observed that the 
veteran had been married for several years and that his job 
appeared to be therapeutic for him.

After assessing the foregoing evidence in light of the new 
regulations, the Board is of the opinion that, from November 
7, 1996, to February 17, 1997, a rating in excess of 50 
percent for the veteran's service-connected PTSD was not 
warranted.  The veteran continued to be employed, and the 
records are silent as to an increase in the underlying 
psychopathology.  The evidence does not demonstrate that the 
veteran's PTSD was manifested by symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene.  
Under these circumstances, the Board concludes that a 
preponderance of the evidence shows that an evaluation in 
excess of 50 percent from November 7, 1996 to February 17, 
1997, is not warranted.

Finally, the Board is of the opinion that, commencing 
February 17, 1997, a rating in of 100 percent for the 
veteran's PTSD is warranted.  Effective that day, the veteran 
was hospitalized for treatment of PTSD described as chronic 
and severe in the VA hospital discharge summary.  In his 
application for individual unemployability benefits, the 
veteran indicated that he did not return to work following 
that hospitalization.  In reaching this determination, the 
veteran's complaints of sleep disturbance, flashbacks, 
intrusive thoughts, avoidant and isolating behavior are 
acknowledged, as well as the January to April 1998 medical 
evidence of auditory hallucinations, memory and concentration 
impairment and poor judgment and insight due to paranoia.  
Based on the medical evidence of record, the Board finds that 
a rating of 100 percent commencing February 17, 1997, is 
warranted.


ORDER

An initial rating in excess of 50 percent for PTSD prior to 
February 17, 1997, is denied.

A 100 percent rating for PTSD commencing February 17, 1997, 
is granted subject to the criteria governing the award of 
monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals





